Citation Nr: 9926481	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-07 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

Entitlement to service connection for a gastrointestinal 
disorder.

Entitlement to service connection for facial scars.

Entitlement to service connection for arthritis of the right 
knee 

Entitlement to secondary basis for arthritis of the right 
hip.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty in the U.S. Army from 
November 1951 to February 1956 and apparently had unverified 
service in U.S. Air Force from September 1957 to January 
1961.  The second period of service was not noted when the 
Board previously remanded the case to the RO, in April 1995.

This matter comes to the Board from April 1991 and later 
decisions by the RO that denied the benefits sought on 
appeal.  In April 1995 the issues currently on appeal and 
additional issues of service connection for arthritis of the 
right shoulder, arthritis of the right humerus and arthritis 
of the hips and pelvis were remanded by the Board.  The RO 
has granted service connection for arthritis of the right 
shoulder and right humerus, for arthritis of the left hip and 
sacroiliac joint, and for arthritis of the pubic bone.  All 
of the service-connected conditions resulted from an 
automobile accident during service, in 1952.

Service connection for an acquired psychiatric disorder, to 
include PTSD, was denied by the RO in September 1989 on the 
basis that there was no evidence of a stressor to provoke 
PTSD, and that PTSD had not been diagnosed.  Such decision is 
considered final, with the exception that the claim may be 
reopened and reviewed de novo if new and material evidence 
has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).  
Evidence submitted since the September 1989 RO decision and 
the April 1995 Board remand, includes of a number of 
diagnoses of PTSD by VA psychiatric examiners.  Such evidence 
is new and material within the definition of 38 C.F.R. 
§ 3.156 (1998). Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  
It appears that, without saying so explicitly, the RO also 
reopened and considered the PTSD claim de novo in July 1998.  
The Board agrees that such an approach is appropriate. 


REMAND

The veteran contends that he has PTSD from stressful events 
he experienced during the Korean Conflict; his military 
service included service in a Headquarters Battery of a field 
artillery battalion in Korea from May 1953 to July 1954.  He 
received no awards or citations evincing combat, and his 
service personnel records show he worked as a cook.  

The veteran also asserts he has degenerative arthritis of the 
right hip and facial scars from a motor vehicle accident in 
1952, degenerative arthritis of the right knee from a motor 
vehicle accident in August 1955, and a gastrointestinal 
disorder which started or became more severe during service.  
While all his claimed disorders are attributed to his 1951 to 
1956 period of service in the U.S. Army, he also had 
unverified service in the U.S. Air Force from September 1957 
to January 1961.  The record suggests that some service 
medical records may have been destroyed in a fire at the 
National Personnel Records Center (NPRC) in 1973.  However, 
the record contains no documentation of a request for the 
veteran's medical or personnel records for service in the 
U.S. Air Force from September 1957 to January 1961.  Since 
such documents are constructively of record, and may contain 
information pertinent to the claims; further development is 
indicated.

In the April 1995 Board remand, the RO was requested to 
obtain (to the extent possible) verification of claimed 
stressors that caused the veteran's PTSD.  The veteran has 
provided few specifics (names, dates, etc.) as to the claimed 
stressors; nevertheless, verification must, at least, be 
attempted.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally the Board notes that the veteran and his 
representative specifically described a small scar of the 
forehead at a September 1991 RO hearing, and the veteran's 
service medical records show he sustained an abrasion and 
laceration above the right eyebrow.  While numerous 
examinations after service failed to note any forehead scar, 
no VA examination was specifically directed towards a search 
for residuals of this injury.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should arrange for 
verification of the veteran's Air Force 
service and for an exhaustive search for 
any of the veteran's medical and 
personnel records from such period of 
service.  The details of this search 
should be documented in the record.

2.  The RO should forward a list of the 
veteran's alleged service stressors, 
including those noted in his September 
1991 hearing testimony and in the letter 
and lay statement received in December 
1992 to the USASCRUR for verification.

3.  Following completion of the above 
actions, and any further development 
deemed indicated by the RO, the RO should 
review the veteran's claims.  (With 
regard to the claim of service connection 
for PTSD, the Board notes that claimed 
stressors include the veteran's 
participation in an alleged murder of a 
soldier from Republic of Korea (allied) 
soldier and a non-threatening civilian.  
Such criminal conduct would, at the very 
least, be misconduct, and any disability 
arising from the veteran's own willful 
misconduct could not be service 
connected.  38 U.S.C.A. §§ 105, 1110, 
1131; 38 C.F.R. § 3.301.)  If the claims 
remain denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998)


